Title: To James Madison from Stanley Griswold, 21 December 1805
From: Griswold, Stanley
To: Madison, James


          
            Sir,
            Territory of Michigan, Detroit 21. Dec. 1805.
          
          A more particular and authenticated statement of the aggression, committed by some British officers and soldiers in this vicinity and town, on the 8th. instant, I have now obtained, and am under the necessity of transmitting for the information of government. I requested our Magistrates, who on the following day had legal cognizance of the transaction, to furnish me with the testimony, as it appeared on oath before them, which they were so obliging as to do, and certified an abstract of the same with their signatures. This is enclosed, and marked No. 1.
          On the ground of the facts stated in this testimony, together with certain information communicated to me, about the same time, by our public Interpreter and other citizens, I conceived it my duty to take notice of the affair in a national point of view, as the rights and the honor of our government and country appeared to be implicated. Of course, I wrote to the British commanding officer of the garrison at Malden, (Amherstburgh,) from whence the aggressors came; a copy of which letter is enclosed, marked No. 2.
          The information given me by our Interpreter, corroborated by that of other citizens, and some Indians, was, that a number of Indians are hired, or enlisted, and kept under pay by the British, to come over occasionally to the Indian villages between this town and the settlements at the southward, to apprehend deserters passing on the great road leading through those villages, and convey them to the British shore. I was informed, that some Americans had already met with trouble from those Indians; and some citizens, I am told, are now fearful to pass on that road, particularly strangers. I am also informed, that an unusual intercourse has recently been kept up with certain Indians in our territory, by an individual, or individuals, from the British shore, possessing great influence with them.
          Our civil magistracy and courts of justice are doubtless sufficient to cause satisfaction to be rendered for the outrage committed on the private rights and peace of the citizens. If the general government should be of opinion, that the affair ought to end here, and that our national rights, sovereignty and honor have not been infringed, I shall be happy to be corrected of my mistake, and shall receive its orders with plea sure.
          I think it my duty to state, that the insult upon the government is conceived to be aggravated by the circumstance, that one of the British officers, concerned in this outrage, viz. Lieutenant Lundie, waited on the legislative board last fall, at this place, to take the opinion of government on this very point, Whether British deserters might be pursued & forcibly arrested in this Territory? And after due consultation, Governor Hull delivered to him a decided opinion, that it might not be done, to the disturbance of the peace of our citizens. He has now come and done it, in a very high-handed manner.
          To justify my viewing it as an act of hostility, I will summarily describe the facts as they appeared to me from the testimony I have seen. A boat full of armed British soldiers, commanded by officers of no small rank, cross in open day the boundary line of the United States, and entering one of our small rivers, proceed into the heart of a flourishing settlement—on the way hailing and searching the boat of a Deputy Marshal. Arriving in the settlement, they enter the house of a citizen, and place a centinel at the door, with Indians in their employ. A canoe on our river is announced in sight! immediately they man their boat and pursue, for the purpose of taking by violent means whom they pleased, some being left to guard the house, which was a tavern. A stranger arrives and calls for refreshment—he is forcibly seized—our Deputy Marshal interferes—the stranger is wrested from his protection and abused—the Deputy, by summoning more aid and procuring arms, rescues the stranger and brings him off to Detroit for safety. The two officers, hearing of this, fly to Detroit, where, after visiting the garrison, late in the evening, they enter the house of a citizen in the centre of the town, and seize the stranger, presenting pistols at the heads of the family and other citizens, threatening to blow their brains out, if they should offer to interfere! A bustle ensues—pistols are fired—the citizens prevail, and wrest the arms from the assailants: the Marshal appears and takes the aggressors into custody. For subsequent events, I refer to the enclosed abstract of our magistrates.
          Placing all these things together, I have been unable to conceive of the transaction in a less aggravated light than an open insult upon the government, and an act of hostility on the part of the British concerned therein. Under this impression, I ordered the arms, which fell into the hands of our citizens, to be detained, until the plea sure of the General Government should be known. These arms consist of very elegant pistols and a sword, and were ordered by the Magistrates, previous to my interference, to be kept as evidence of assault vi et armis, at the ensuing Supreme Court. They are now in possession of the Marshal of the Territory.
          As to those officers of the United States army, or other citizens, named in the enclosed abstract of testimony, no one can feel greater regret than myself for the circumstances of their implication in a part of the transaction; but it is not for me to offer either apology or accusation, having myself interfered only as it respects the members of another government. I will only say, that when I observed their names to be contained in the abstract, I thought it my duty to transmit a copy of it to the commanding officer of our garrison, and shall detain this packet a suitable time, to receive any communications they may wish to forward along with these documents.
          December 22. 
          I have received from the commanding officer at Malden, (Amherst-burgh) a letter in answer to mine of the 16th. instant, and a copy is enclosed, marked No. 3.
          If further correspondence should take place, I have prepared a few articles, expressive of my own ideas on certain points, in respect to which satisfactory explanation appears to me to be necessary, subject however to the future orders of government. These are marked No. 4.
          The foregoing, with the enclosures, are respectfully submitted by, Sir, With great respect, Your most obedient Servant,
          
            Stanley Griswold,Acting as Governor of the Territory of Michigan.
          
        